Exhibit 10.7

 

SECOND AMENDED AND RESTATED MARKETING AGREEMENT

 

(1) This Second Amended and Restated Marketing Agreement (“Agreement”) amends
and restates the Amended and Restated Marketing Agreement among the parties
hereto, effective on or about September 18, 2006 (the “Amended Agreement”) and
this Agreement addresses the terms by which DB Commodity Services LLC (“DBCS”)
retains the services of AIM Distributors, Inc. (“AIM”) to assist in marketing
activities with respect to certain DBCS related products. DBCS serves as the
Managing Owner, commodity pool operator and commodity trading advisor for those
several Delaware statutory trusts and each series of those that are organized in
multiple issues (each a statutory or series “Trust”) set forth on Exhibit A
attached hereto. The Trusts are exchange-traded funds (each related master and
feeder, collectively, a “Fund”) structured as commodity pools under the
Commodity Exchange Act. The list of all Funds currently covered by this
Agreement is set forth on Exhibit A. This Agreement is effective as of the
effective date of the Amended Agreement.

 

(2) A registration statement either is effective or has been filed with the SEC
in respect of the shares of each of the Funds. Each of the Funds issues and
redeems its shares only in large aggregations and only to or through certain
qualified financial institutions. Certain marketing-related services currently
are performed for the benefit of the Funds on a non-exclusive basis by ALPS
Distributors, Inc., as described in the registration statement of each of the
Funds.

 

(3) DBCS desires to retain AIM to provide certain additional marketing services
for DBCS in respect of the Funds. AIM will provide various educational and
marketing activities regarding the Funds, primarily in the secondary trading
market, which activities will include, but not be limited to, communicating each
Fund’s name, characteristics, uses, benefits, and risks, consistent with the
relevant registration statement.

 

(4) DBCS understands that AIM’s marketing activities in connection with the
Funds will include but not be limited to: (a) engaging in public seminars, road
shows, conferences, media interviews; (b) fielding incoming telephone “800”
number calls; (c) distributing sales literature and other communications
(including electronic media) regarding the Funds; and (d) other services
reasonably contemplated and agreed to by DBCS and AIM. All of the foregoing
activities are referred to herein as “Marketing”. AIM shall perform these
services in a professional and competent manner and shall provide such office
space and equipment, telephone facilities, and personnel as it determines may be
reasonably necessary or beneficial in order to provide such services.

 

(5) While AIM is authorized by DBCS to solicit purchases of the Funds’ shares,
it is understood that AIM will not open or maintain customer accounts or handle
orders for the Funds. AIM represents that it and its employees who engage in
Marketing the Funds at all times will be properly registered with and licensed
by the Securities and Exchange Commission (the “SEC”) and will be members in
good standing of the National Association of Securities Dealers, Inc. or any
relevant subsidiary thereof (the “NASD”), as applicable. AIM further represents
and covenants that such employees will comply with all applicable laws, rules
and regulations in connection with the Marketing of the Funds, and its
employees’ oral and written disclosure concerning the Funds will be
substantially in accord with the form

 



--------------------------------------------------------------------------------

and content of the Fund Sales Materials (as defined in Section 8 below). AIM
agrees that it will not use written materials other than the Fund Sales
Materials without the prior written consent of DBCS.

 

(6) For Marketing the Funds, DBCS will pay to AIM an annual fee (“Annual Fee”)
calculated based upon the average amount of the daily net assets of all of the
Funds during each calendar year in calculated U.S. dollars (the “Total Net
Assets”). The Annual Fee is calculated as follows:

 

  a) Ten basis points (0.10%) per annum (which is 0.025% per quarter) on the
first $3 billion of the Total Net Assets;

 

  b) twelve basis points (0.12%) per annum (which is 0.03% per quarter) on the
next $2 billion of Total Net Assets (i.e. the amount of Total Nets Assets above
$3 billion but below $5 billion); and

 

  c) fifteen basis points (0.15%) per annum (which is 0.375% per quarter) on the
Total Net Assets in excess of $5 billion.

 

The Annual Fee is to be paid quarterly in arrears and shall be calculated in the
same manner and using the same procedures and conventions used to calculate the
management fee paid to DBCS as described in each Fund’s prospectus, as it may be
amended or supplemented from time to time, and prorated for partial quarters if
this Agreement becomes effective on a date that is not the first day of a
calendar quarter or is terminated on a day that is not the last day of a
calendar quarter.

 

The payments to AIM under this Section 6 and any Break-Up Fee (as hereinafter
defined in Exhibit B attached hereto) will not, in the aggregate, exceed 8.75%
of the aggregate dollar amount of each offering (in a dollar amount equal to the
amount disclosed on Exhibit C of the aggregate amount registered on the
Registration Statement on Form S-1 in respect of each Trust). Exhibit C will be
amended from time-to-time in the event that additional amounts of Shares are
registered. Each Trust, on behalf of each Fund, will advise AIM if the payments
described hereunder must be limited, when combined with selling commissions
charged by other NASD members, in order to comply with the 10% limitation on
total underwriters’ compensation pursuant to NASD Rule 2810.

 

(7) DBCS will furnish AIM, upon request and without charge, each Fund’s current
prospectus, and copies of sales materials filed with the NASD by such Fund’s
distributor (“Fund Sales Materials”) in such quantities as are reasonably
requested by AIM.

 

(8) DBCS represents that it is a commodity pool operator properly registered
with the Commodity Futures Trading Commission (“CFTC”) and a member in good
standing of the National Futures Association (“NFA”). DBCS further represents
that Fund Sales Materials provided to AIM by DBCS for use in AIM’s Marketing
activities for the Funds will comply with all applicable rules and regulations
and be filed by DBCS’s distributor with all applicable regulatory agencies,
including the NASD’s Advertising Regulation Department. Further, DBCS agrees to
indemnify AIM and hold AIM harmless from any losses, claims, damages,
liabilities or expenses (including reasonable fees and disbursements of counsel)
from any

 

2



--------------------------------------------------------------------------------

claim, demand, action or suit arising out of or in connection with Fund Sales
Materials provided by DBCS to AIM.

 

(9) In addition to and notwithstanding Paragraph 8 above, each party to this
Agreement shall indemnify and hold harmless the other parties to this Agreement
against all losses, claims, damages, liabilities or expenses (including
reasonable fees and disbursements of counsel) from any claim, demand, action or
suit arising out of or in connection with the indemnifying party’s failure to
comply with applicable laws, rules and regulations in connection with performing
its obligations under this Agreement; negligence or willful misconduct in
carrying out its duties and responsibilities under this agreement; or material
breach of the terms of this Agreement. The indemnities granted by the parties in
this Agreement shall survive the termination of this Agreement.

 

(10) AIM shall be an independent contractor providing the services described
herein to DBCS and each of the Funds, and AIM and its employees shall not be
agents of DBCS or any Fund in connection with any matter. Neither AIM nor any of
its employees is authorized to make any representation on behalf of, nor does it
or any of them have any authority whatsoever to bind, DBCS or any Fund in
connection with any matter.

 

(11) It is expressly understood and agreed between AIM and DCBS that AIM shall
not perform any Marketing in respect of any Fund prior to AIM’s receipt of
written notice from DBCS that such Fund’s registration statement has been
declared effective by the SEC.

 

(12) Any notice required or permitted to be given by any party to the other
shall be deemed sufficient if sent by (i) telecopier (fax) with confirmation of
receipt; (ii) registered or certified mail, postage prepaid; or (iii) by
reputable overnight courier delivery (e.g. DHL) addressed by the party giving
notice to the other party at the last address furnished by the other party to
the party giving notice.

 

(13) This Agreement shall continue until terminated by either party as provided
in Exhibit B.

 

(14) This Agreement may not be assigned by a party hereto, without the prior
written consent of the other parties hereto.

 

(15) This Agreement, including each exhibit attached hereto, may be amended only
by mutual written consent. Each party agrees to perform such further acts and
execute further documents as are necessary to effectuate the purposes hereof.
This Agreement shall be governed by and construed in accordance with applicable
federal laws and the internal laws of the State of New York.

 

3



--------------------------------------------------------------------------------

(16) This Agreement may be executed in several counterparts, each of which shall
be an original and all of which shall constitute but one and the same
instrument.

 

AGREED TO:     DB COMMODITY SERVICES LLC     For notice purposes:

 

By:

 

 

/s/ Kevin Rich

   

DB Commodity Services LLC

60 Wall Street, 5th Floor

  Kevin Rich     New York, New York 10005 Its  

Director and Chief Executive Officer

    Attn: ETF Counsel, Legal Dept.

 

By:

 

 

/s/ Gregory S. Collett

   

Fax: (212) 797-4567

 

Gregory S. Collett

      Its  

Vice President and Chief Operating Officer

      AIM DISTRIBUTORS, INC.     For notice purposes:

 

By:

 

 

/s/ Gene Needles

   

AIM Distributors, Inc.

11 Greenway Plaza, Suite 100

 

Gene Needles

    Houston, TX 77046 Its  

President

    Attn: General Counsel       Fax: (713) 993-9185

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

1. PowerShares DB Commodity Index Tracking Fund

     DB Commodity Index Tracking Master Fund

 

2. PowerShares DB G10 Currency Harvest Fund

     DB G10 Currency Harvest Master Fund

 

3. PowerShares DB Multi-Sector Commodity Trust

     DB Multi-Sector Commodity Master Trust

 

  a. PowerShares DB Energy Fund

       DB Energy Master Fund

 

  b. PowerShares DB Oil Fund

       DB Oil Master Fund

 

  c. PowerShares DB Precious Metals Fund

       DB Precious Metals Master Fund

 

  d. PowerShares DB Gold Fund

       DB Gold Master Fund

 

  e. PowerShares DB Silver Fund

       DB Silver Master Fund

 

  f. PowerShares DB Base Metals Fund

       DB Base Metals Master Fund

 

  g. PowerShares DB Agriculture Fund

       DB Agriculture Master Fund

 

4. PowerShares DB US Dollar Index Trust

     DB US Dollar Index Master Trust

 

  a. PowerShares DB US Dollar Index Bullish Fund

       DB US Dollar Index Bullish Master Fund

 

  b. PowerShares DB US Dollar Index Bearish Fund

       DB US Dollar Index Bearish Master Fund

 

 

5



--------------------------------------------------------------------------------

EXHIBIT B

 

It is specifically agreed that either party, upon prior written notice to the
other party, may terminate this Agreement subject to the following terms and
conditions. Any such notice shall state the reasons for termination.

 

1. Termination Provisions Generally.

 

a) If either party terminates this Agreement, then the terminating party shall
provide the other party written notice of its election to terminate this
Agreement, which notice shall state a prospective effective date of termination.

 

b) Within thirty (30) days of the effective date of termination, AIM will be
paid for any due and unpaid portion of the Annual Fee and any Break-Up Fee
(defined below) it is owed for services related to its activities pursuant to
this Agreement through and including the effective date of termination. AIM will
have no right to earn any portion of the Annual Fee following the effective date
of termination.

 

2. Termination due to Measurable Dissatisfaction.

 

Either DBCS or AIM may terminate this Agreement for Measurable Dissatisfaction
upon thirty (30) days, written notice to the other party.

 

  a) For DBCS.

 

It shall be considered DBCS’ Measurable Dissatisfaction if:

 

  (i) DBCS shall determine in its sole and absolute discretion, acting
reasonably and in good faith, that AIM has failed to demonstrate an expected
level of performance based on a combination of (x) meeting the Minimum Target
assets under management (“AUM”) collectively in the Funds listed on Exhibit A in
the time frames outlined on the table below, and (xx) AIM’s material deviation
from its customary sales practices, or

 

  (ii) AIM’s acts or omissions result in a material breach of applicable law,
rule or regulation, or bankruptcy, fraud, negligence, or misconduct in the
performance of AIM’s duties under this Agreement.

 

  b) For AIM.

 

It shall be considered AIM’s Measurable Dissatisfaction if:

 

  (i) AIM shall determine in its sole and absolute discretion, acting reasonably
and in good faith, that DBCS has failed to demonstrate an expected level of
performance which shall encompass the combination of DBCS’s dedication of time
and resources to the management and operational support of the products as
indicated by, among other things, the Funds meeting their stated investment
objective; or

 

 

6



--------------------------------------------------------------------------------

  (ii) DBCS’ acts or omissions result in a material breach of applicable law,
rule or regulation, or bankruptcy, fraud, negligence, or misconduct in the
performance of DBCS’s duties under this Agreement.

 

3. Payment upon Termination for Measurable Dissatisfaction.

 

a) If either DBCS or AIM terminates this Agreement due to Measurable
Dissatisfaction, then DBCS will pay AIM any money owed under Paragraph 1 to this
Exhibit B but will not pay AIM any Break-Up Fee (as defined below).

 

4. Payment upon Termination for Reasons other than Measurable Dissatisfaction.

 

Either DBCS or AIM may terminate this Agreement for any reason other than
Measurable Dissatisfaction upon ninety (90) days, written notice to the other
party.

 

a) If DBCS terminates this Agreement for any reason other than Measurable
Dissatisfaction, then such termination shall be subject to a Break-Up Fee paid
by DBCS to AIM if AIM has met the Minimum Target AUMs specified in the table
below (as measured by aggregating all AUMs for the funds listed on Exhibit A) on
or before the dates specified in the table below.

 

Period from Date of Agreement

 

Minimum Target AUM

 

Break-Up Fee

1st Anniversary   $2 billion   12 months Annual Fee calculated at the highest
AUM 2nd Anniversary   $4 billion   18 months Annual Fee calculated at the
highest AUM 3rd Anniversary   $6 billion   24 months Annual Fee calculated at
the highest AUM

 

b) If AIM terminates this Agreement for reasons other than Measurable
Dissatisfaction, then DBCS will pay AIM (i) any money owed under Paragraph 1 to
this Exhibit, (ii) minus estimated reasonable costs and expenses to DBCS
associated with re-branding the Funds and replacing AIM. For the avoidance of
doubt, DBCS will not pay AIM any Break-Up Fee if AIM terminates for reasons
other than Measurable Dissatisfaction.

 

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

   DB COMMODITY SERVICES LLC    AIM DISTRIBUTORS, INC. By:   

/s/ Kevin Rich

   By:   

/s/ Gene Needles

   Kevin Rich       Gene Needles Its:    Director and Chief Executive Officer   
Its:    President By:   

/s/ Gregory S. Collett

         Gregory S. Collett       Its:    VP and Chief Operating Officer      

 

 

8



--------------------------------------------------------------------------------

EXHIBIT C

Pursuant to Section 6

 

1. The payments to AIM under Section 6 will not, in the aggregate, exceed 8.75%
of the aggregate dollar amount of the offering (an amount equal to $175,000,000
of the $2,000,000,000 Shares registered on the Registration Statement on Form
S-1 (333-125325) in respect of PowerShares DB Commodity Index Tracking Fund).

 

2. The payments to AIM under Section 6 will not, in the aggregate, exceed 8.75%
of the aggregate dollar amount of the offering (an amount equal to $175,000,000
of the $2,000,000,000 Shares registered on the Registration Statement on Form
S-1 (333-132484) in respect of PowerShares DB G10 Currency Harvest Fund).

 

3. The payments to AIM under Section 6 will not, in the aggregate, exceed 8.75%
of the aggregate dollar amount of the offering (an amount equal to $306,250,000
of the $3,500,000,000 Shares registered on the Registration Statement on Form
S-1 (333-135422) in respect of PowerShares DB Multi-Sector Commodity Trust).

 

4. The payments to AIM under Section 6 will not, in the aggregate, exceed 8.75%
of the aggregate dollar amount of the offering (an amount equal to $87,500,000
of the $1,000,000,000 Shares registered on the Registration Statement on Form
S-1 (333-136574) in respect of PowerShares DB US Dollar Index Trust).

 

9